By the Court, Lacy, J. This case falls precisely within the rule laid down by the court at the last term, in Byers vs. Aiken, Ark. Rep., and of course the demurrer should have been sustained to allthe pleas. The allegation of one of the pleas that the plaintiff was not the sole, but joint owner of the land agreed to be conveyed, for which the defendants executed their obligation, constitutes no good bar to the action. It is sufficient if the plaintiff is able to make a good title when the purchase money is paid or tendered. • The authorities cited in the brief on this point are conclusive. He might have authority to sell, or he might rely on his ability, in due season, to acquire the estate, and be ready to execute his part of the contract. Judgment reversed.